DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 22-26 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0301447 A1) in view of Nguyen et al. (US 2016/0048741 A1) in view of Huizenga et al. (US 2015/0016702 A1) and further view of Cheng et al. (US 2016/0093048 A1).
Regarding claims 1 and 22. Park teaches a method for automatically identifying regions of interest in medical or clinical image data, the method comprising:
 	receiving unlabelled input data at a multimodal neural encoder comprising a trained encoder and trained joint representation module, (Paragraphs [0075], [0082], [0118] teach the semi-supervised learning input the  unlabelled  data for use in training), the unlabelled input data comprising data from one or more different modalities of unlabelled input data (Paragraphs [0126], [0130], [0163], fig.1 Illustrate and teach different image modalities EHMM), 
  	generating labelled data for the unlabelled input data by using the joint representation as an input for a trained classifier, wherein the trained classifier is trained with the input training data (Paragraph [0118] teach semi supervised learning make/generating labeled data and unlabeled data for training).
	Park is silent on
	wherein the one or more different modalities of unlabelled input data is one fewer modality than a number of different modalities of input training data used to train both the trained encoder and the trained joint representation module;
 	encoding the unlabelled input data using a trained encoder;
 	determining a joint representation using the trained joint representation module. 	
 	In an analogous art, Nguyen teaches
 	encoding the unlabelled input data using the trained encoder (Paragraphs [0047], [0049-0050] teach auto encoder be trained image);
from the encoded unlabelled input data using a trained joint representation module (Paragraphs [0055-0056], [0087] teach joint optimization the entire network). 	
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park with Nguyen’s system such that receiving unlabelled input data, the unlabelled input data comprising data from one of a plurality of modalities of data, generating labelled data as an input for a trained classifier, encoding the unlabelled input data using a trained encoder and determining a joint representation in order to provide an accurate of detect and tracking clinical image data. 
 	Park and Nguyen are silent on
 	wherein the one or more modalities of unlabeled input data is one fewer modality than a number of different modalities of input training data used to train a trained joint representation module.
	In an analogous art, Huizenga teaches
 	wherein the one or more different modalities of unlabelled input data is one fewer modality than a number of different modalities of input training data used to train both the trained encoder and the trained joint representation module (Paragraphs [0020], [0036-0037], [0039],[0074], [0093], fig.5A-5D Illustrate and teach plurality of different image modalities to be distinguished T1, T2, PD weighted data and labeled image use for training).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park and Nguyen with 
 	However, the combination of Park, Nguyen and Huizenga are silent on
 	a multimodal neural encoder comprising a trained encoder and trained joint representation module (Paragraphs [0006], [0017-0019] teach learning multimodal medical set of wherein set of parameter are trained with multimodal stacked auto encoder images).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park with Nguyen and Huizenga with Cheng’s system such that wherein the one or more modalities of unlabeled input data at a multimodal neural encoder comprising a trained encoder and trained joint representation module and one fewer modality than a number of different modalities of input training data used to train a trained joint representation module in order to accurately determining the different imaging modalities that have different unimodal image data.

 	Regarding claim 2, Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Cheng teaches wherein the trained encoder, comprises a different set of weights for each of the number of different modalities of input training data used to train the trained encoder (Paragraphs [0022], [0028], [0032]).
only one modality of unlabelled input data is provided to the multi modal neural encoder (Paragraph [0022])

 	Regarding claim 4. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Cheng teaches wherein the unlabelled input data received by the multimodal neural encoder comprises one or more of: a mammography; an X-ray; a computerised tomography (CT) scan; a magnetic resonance imaging (MRI) data; histology data; mammography data; genetic sequence data; and/or an ultrasound data (Paragraph [0008], [0027], [0034]).

 	Regarding claim 5. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Nguyen teaches wherein the trained joint representation module is trained using one or more outputs received from the trained  encoder (Paragraphs [0047], [0049], [0055-0056]).

 	Regarding claim 6.  Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Huizenga teaches wherein the joint representation module receives the encoded unlabelled input data as three-dimensional tensors of floating point numbers (Paragraphs [0063], [0090-0091], [0093)).



 	Regarding claim 8. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Park teaches wherein generating labelled data comprises generating an indication of one or more regions of interest in the unlabelled input data (Paragraph [0118]).

 	Regarding claim 9. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Nguyen teaches wherein encoding the  unlabeled input data comprises encoding using a plurality of trained encoders (Paragraphs [0055-0057]).

 	Regarding claim 24. Park, Nguyen, Huizenga and Cheng teach the method of claim 22, Park teaches wherein performing classification comprises generating an indication of one or more regions of interest in the unlabelled data (Paragraph [0075], [0174]).

 	Regarding claim 25. Park, Nguyen, Huizenga and Cheng teach the method of claim 24, Park teaches wherein the one or more regions of interest are indicative of a cancerous growth (Paragraphs [0047], claim 1).


encoding the unlabelled input data comprises using a plurality of trained encoders (Paragraphs [0024], [0040]).

 	Regarding claim 29. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Cheng teaches wherein the trained encoder of the multimodal neural encoder comprises a convolutional neural network (Paragraph [0005-0006])

 	Regarding claim 30. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Nguyen teaches wherein the input training data used to train the trained joint representation module comprises image data and non-image data (Paragraphs [0037-]).

 	Regarding claim 31. Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Nguyen teaches wherein the trained joint representation module of the multimodal neural encoder comprises a learnt pooling operation, and the trained encoder of the multimodal neural encoder comprises a convolutional neural network (Paragraphs [0072],  [0074]).

 	Regarding claims 32 and 33. (New) Park, Nguyen, Huizenga and Cheng teach the method of claim 1, Park teaches  wherein the trained encoder comprises a different bias for each of the number of different modalities of input training data used to train the trained encoder (Paragraph [0174]).

.


	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0301447 A1) in view of Nguyen et al. (US 2016/0048741 A1) in view of Huizenga et al. (US 2015/0016702 A1) in view of Cheng et al. (US 2016/0093048 A1) and further view of Dalton et al. (US 2018/0039884 A1).
 	Regarding claim 27. Park, Nguyen, Huizenga and Cheng teach the method of claim 22, Cheng teaches wherein the encoder of the multimodal neural encoder is a convolutional neural network (Paragraph [0005]) but is silent on including any of: VGG neural network, AlexNet neural network, and/or recurrent neural network (RNN), optionally including bidirectional long short-term memory (LSTM) with 512 hidden units.
	In an analogous art, Dalton teaches 
 	including any of: VGG neural network, AlexNet neural network, and/or recurrent neural network (RNN), optionally including bidirectional long short-term memory (LSTM) with 512 hidden units (Paragraph [0037], [0095]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park, Nguyen ,Huizenga and Cheng with Dalton’s system such that wherein the encoder is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIET M DOAN/Primary Examiner, Art Unit 2641